DAVIES, District Judge.
The cause was submitted upon the pleadings, evidence, exhibits, and argument of counsel for plaintiff and defendant, and, after due consideration thereof, the Court enters its Findings of Fact and Conclusions of Law, as follows:
Findings of Fact
1. That the plaintiff, Annie Lou Sullivan, is a legal resident of Centerville, Tennessee, and is named as principal beneficiary in the National Service Life Insurance Certificate No. N17 626 658, in the amount of $10,000.00, issued on the life of Herbert Sullivan, deceased, the son of plaintiff.
2. That Herbert Sullivan, deceased, who was born on May 31, 1927, entered into active military service with the United States Navy on or about the 12th day of September, 1944, and was given a medical discharge from the United States Navy on or about December 1, 1944, medical records showing the reason for said medical discharge to be emotional instability.
3. That Herbert Sullivan, deceased, applied for National Service Life Insurance, in the amount of $10,000.00, effective September 15, 1944, and was issued a policy under certificate No. N17 626 658, and that the premiums were paid on the insurance through January 13, 1945.
4. That Herbert Sullivan, deceased, was given a medical examination at Great Lakes Training Station, Great Lakes, Illinois, for release from the United States Navy and it was reported that there was no physical disability.
5. That Herbert Sullivan, deceased, from the time of his discharge, December 1st, until the 9th of July, 1945, stayed at his home and did odd jobs in the community where he lived.
6. That Herbert Sullivan, deceased, was given a medical examination on June 6, 1945, at Fort Oglethorpe, Georgia, for induction into the Army and was at that time found physically qualified for duty in the United States Army but was rejected for emotional instability, to be called at a later date.
*1327. That Herbert Sullivan, deceased, on or about the 9th day of July, 1945, was given a medical examination by Dr. Donald J. Keating for employment with the United States Army as a bus driver at Berry Field, Nashville, Tennessee, and was found physically qualified to work with no permanent disability.
8. That Herbert Sulivan, deceased, from July 9, 1945, to October 7, 1945, worked as a bus driver with the motor pool at Berry Field, Nashville, Tennessee, for the United States Army, working a forty (40) hour week during that time.
9. That Herbert Sullivan, deceased, on or about October 27, 1945, was given a medical examination by a Western Electric Company physician and was reported in good health, able to work and no permanent disability.
10. That Herbert Sullivan, deceased, worked for Western Electric Company as an installer of telephone switchboards from October 29, 1945, until February 23, 1946, being in regular attendance on the job during that time.
11. That Herbert Sullivan, deceased, on March 21, 1946, was given a medical examination at Fort Oglethorpe, Georgia, for induction into the United States Army; found physically qualified for active duty in the United States Army; and ordered to report for induction on April 16, 1946, but was later rejected because of his discharge from the United States Navy.
12. That Herbert Sullivan, deceased, was in Thayer Hospital, Nashville, Tennessee, from March 16, 1946, until March 27, 1946, with the exception of two days when he was on leave from the hospital to report to Fort Oglethorpe, Georgia, for induction into the Army.
13. That Herbert Sullivan, deceased, worked from May 12, 1946, to July 5, 1946, at Warrensburg Foundry at Midway, Tennessee, as a helper in the foundry.
14. That Herbert Sullivan, deceased, entered Mountain Home Veterans’ Hospital on July 8, 1946, and was discharged on September 16, 1946, and thereafter entered Kennedy General Hospital at Memphis, Tennessee, November 19, 1946, and was released on December 24, 1946, to go home for the Christmas holidays.
15. That Herbert Sullivan, deceased, reported to Thayer Hospital, Nashville, Tennessee, on December 26, 1946, and died December 29, 1946, of fibrosarcoma, a rapid acting type of cancer.
Conclusions of Law
1. That the Court has jurisdiction of the parties and of the subject matter of this action.
2. That the National Service Life Insurance on the life of Herbert Sullivan, deceased, in the amount of $10,000.00, Certificate No. N17 626 658, lapsed and was no longer in effect after February 28, 1945.
3. That Herbert Sullivan, deceased, was not totally and continually disabled from the time of the expiration of his insurance until his death, December 29, 1946, and premiums were not waived and no money was due plaintiff under said policy.
4. Judgment accordingly.